Citation Nr: 0111620	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
elevated liver function tests.

2.  Entitlement to service connection for cirrhosis of the 
liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1987 to 
September 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas, 
which did not reopen his claim of service connection for 
elevated liver function tests and denied service connection 
for cirrhosis of the liver.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Specifically, in a disability compensation claim, the VCAA 
provides that the duty to assist includes obtaining records 
of relevant VA medical treatment.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(c)).  
When VA attempts to obtain records from a federal department 
or agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).   

Under the VCAA, VA's duty to assist in a disability 
compensation claim also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

The Board finds that a remand is required for compliance with 
the new VCAA provisions.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken. 

Initially, the Board notes that the RO has denied the claim 
for service connection for cirrhosis of the liver as not well 
grounded.  As discussed above, the VCAA eliminated the well-
grounded requirement.  On remand, the RO must implement that 
change.  

The Board also finds that a remand is necessary for 
additional development.  First, in his July 2000 notice of 
disagreement, the veteran stated that he was treated at the 
VA medical center in Houston shortly after his separation 
from service.  With that statement, the veteran submitted 
several VA medical records.  Although most records were dated 
in May 2000, some reports were from May 1991, which suggests 
that additional VA treatment records are available.  Because 
the RO has not attempted to secure such records, a remand is 
required.  See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA is charged with constructive, if not actual, 
knowledge of evidence generated by VA).         

Second, the Board observes that the RO has not secured a 
medical examination or opinion for the purpose of determining 
the etiology of his cirrhosis of the liver.  Review of the 
service medical records dated in 1988 reveals that in 
addition to elevated liver function tests, a liver biopsy 
showed evidence of mild hepatitis.  Results of an ultrasound 
of the liver were also consistent with hepatitis.  Although 
subsequent evaluation was reported to have shown an 
essentially normal hepatobiliary system, it had been noted 
that the elevated liver function tests could have been due to 
hepatitis and that primary biliary cirrhosis and other 
disorders were to be ruled out.  Post-service testing 
performed in 1996 at Houston Northwest Medical Center, 
including an abdominal ultrasound and a computed tomography 
scan of the abdomen, suggested the presence of hepatic 
cirrhosis.  Under these circumstances, the Board concludes 
that the VCAA requires VA to secure a medical examination or 
opinion.  Accordingly, a remand is necessary.

The Board also notes that, in his March 2001 written 
argument, the veteran's representative contended that the 
veteran's cirrhosis of the liver was secondary to his 
service-connected ulcerative colitis.  A disability is 
service connected if it is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34, 39 (1991).  In those circumstances, compensation is 
allowable for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  This theory of 
potential entitlement to benefits must also be explored on 
remand.   

Because the VA records discussed above may be pertinent to 
the issue of whether there is new and material evidence to 
reopen the claim for service connection for elevated liver 
function tests, the Board will hold in abeyance any decision 
on that issue pending completion of the development requested 
below.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should contact the veteran in 
writing and ask that he provide the names 
and addresses of all medical care 
providers who have treated the veteran 
for his cirrhosis of the liver, to 
include Houston Northwest Medical Center.  
After securing any necessary releases, 
the RO should obtain those records not on 
file.

2.  The RO should attempt to secure the 
veteran's VA medical records from the 
facility in Houston, Texas dated from 
September 1989 to the present, as 
provided by law.  

3.  After securing the records requested 
above, the RO should afford the veteran a 
VA examination by an appropriate medical 
specialist to evaluate the nature and 
etiology of the cirrhosis of the liver.  
The claims file must be made available to 
the examiner prior to the examination.  
The examiner should elicit a detailed 
history from the veteran of any in-
service and post-service manifestations 
of his cirrhosis of the liver.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  Based on the examination and 
review of the claims folder, particularly 
the service medical records, the examiner 
is asked to provide an opinion on the 
following questions:  
1) Is it at least as likely as not 
that the veteran's cirrhosis of the liver 
had its onset during his military 
service?
2) If not, is it at least as likely 
as not that the cirrhosis of the liver 
was caused or aggravated by the veteran's 
service-connected ulcerative colitis 
aggravated his cirrhosis of the liver?  
3) If aggravation is determined to 
have occurred, what is the degree of any 
additional impairment to the cirrhosis of 
the liver (but only that over and above 
the degree of disability preexisting the 
aggravation) caused by the veteran's 
service-connected ulcerative colitis? 

If the examiner is unable to provide any 
requested opinion, the report should so 
state.  Any opinions expressed must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this REMAND, and if it is not, the RO 
should take corrective action.

5.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

6.  The RO should then readjudicate the 
issue of service connection for cirrhosis 
of the liver on either a direct or 
secondary basis, to include consideration 
of Allen v. Brown.  The RO should also 
readjudicate the issue of whether there 
is new and material evidence to reopen 
the claim for service connection for 
elevated liver function tests.  If the 
disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matters or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


